20

21

22

23

 

 

Case 2:20-mj-00892-VCF Document 44 Filed 02/24/21 Page 1of1

 

 

 

 

 

 

—— tNfeReD ——Fiieo ok
RONALD HEDDING, ESQ. ——FITERSD _counse PH TE8 OF RECORD
CA Bar No. 171310
HEDDING LAW FIRM _
16000 Ventura Blvd. Penthouse Suite 1208 FEB 24 2021
Encino, CA 91436
heavyhitteresq/‘@yahoo.com CLERK US DISTRICT COU?)
818.986-2092 DISTRICT OF NEVADA

BY: _ DEPUTY

 

 

 

ROBERT M. DRASKOVICH, ESQ.
Nevada Bar No. 6275
815 South Casino Center Blvd.
Las Vegas, Nevada 89101-6718
robert@draskovich.com
702.474.4222
Local Counsel
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, CASE NO: 2:20-mj-00892-VCF

Plaintiff,

VS.
PRELIMINARY EXAMINATION
KENNETH GREENLAND, et al.,

)
)
)
)
)
) ORDER CONTINUING
)
)
)
)
Defendant. )
)

 

Based upon the pending Stipulation of counsel, and good cause appearing therefor, the
Court hereby finds that:

IT IS HEREBY ORDERED that the preliminary examination in the above-captioned
matter currently scheduled for March 1. 2021 at 4:00 p.m., be vacated and continued to
April 30, 2021 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED AND DONE this *4 _ day of February, 2021.

  

 

UNITED STATES MAGISTRATE JUDGE

 

 
